Citation Nr: 0403886	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  96-00 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for residuals of fractured left zygoma with deviated septum 
and antrostomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from July 1960 to September 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded the case to the RO in December 1996 and 
August 1998.  In July 2000, the Board issued a decision, 
denying a rating greater than 10 percent for the service-
connected disability.  The veteran appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  By 
Order dated in March 2001, the Court vacated the Board 
decision and remanded the case to the Board.  In October 
2001, the Board again remanded the case to the RO for 
additional development and readjudication.  Following 
completion of RO action, the case is now before the Board and 
ready for appellate review.  

The Board notes that the veteran testified at a Travel Board 
hearing before the undersigned in September 1996.  A 
transcript of that hearing has been associated with the 
claims folder.  

The Board also notes that the veteran also perfected an 
appeal of the RO's January 1995 denial of service connection 
for a heart disorder.  He withdrew that appeal in writing in 
September 1996.  See 38 C.F.R. § 20.204 (2003).  Therefore, 
the issue is not currently before the Board.  
 

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran subjectively complains of constant or near-
constant problems with headaches, nasal discharge, post-nasal 
drip, and left facial pain and tenderness and denies any 
occurrence of incapacitating episodes of sinusitis or any use 
of antibiotics or other medications; objectively, there is no 
evidence of purulent discharge, crusting, post-nasal drip, or 
mucosal abnormality, and X-rays do not show findings 
consistent with chronic sinusitis.  

3.  There is no evidence of significant neurological 
impairment to the face or of deviated septum with significant 
interference with breathing space or airflow.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for residuals of fractured left zygoma with deviated septum 
and antrostomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.97, 
Diagnostic Code 6513 (2003); 38 C.F.R. § 4.97, Diagnostic 
Code 6513 (1996).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letter dated in September 2003, the RO advised 
the veteran of the VCAA assistance requirements, including 
the evidence needed to substantiate his claim for an 
increased rating and explained the evidence VA must secure, 
as well as the information and evidence the veteran was 
responsible for providing.  The letter listed the evidence 
already of record and asked the veteran to provide or 
authorize the release of any other evidence that would 
support his claim.  In addition, the October 2003 
supplemental statement of the case provided the text of the 
relevant VCAA implementing regulation.  Accordingly, the 
Board is satisfied that the RO has provided the veteran with 
all notice required by the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).     

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  In this case, the veteran's 
claim for an increased rating was received in March 1994, 
several years before the enactment of the VCAA, such that 
providing notice of VCAA requirements prior to the initial 
determination was impossible.  In addition, the pronouncement 
in the Pelegrini case appears to be limited to instances in 
which the claimant is seeking service connection, which was 
already established in the case.  See Pelegrini, slip op. at 
13 ("[T]he Court holds that under section 5103(a), before an 
initial [RO] decision on the claim, a service-connection 
claimant must be given notice . . . ") (emphasis added).  In 
any event, as the Board has already determined that the 
veteran has received all required VCAA notice, as well as all 
required assistance, as discussed below, any failure to 
follow Pelegrini in this case results in no prejudice to the 
veteran and therefore constitutes harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (holding that 
the Court must take due account of the rule of prejudicial 
error when considering compliance with VCAA notice 
requirements); Stegall v. West, 11 Vet. App. 268 (1998) 
(where a veteran has not been harmed by an error in a Board 
determination, the error is not prejudicial); 38 U.S.C.A. § 
7261(b) ("Court shall take due account of the rule of 
prejudicial error").     

With respect to the duty to assist, the RO has obtained the 
veteran's VA treatment records, private medical records as 
authorized by the veteran, and several relevant medical 
examinations with opinions.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Board notes that a September 2003 
report of contact with the veteran confirmed that the record 
all of his recent, relevant medical care was at the VA 
Medical Center in Tampa.  Those records have been associated 
with the claims folder.  In response to the September 2003 
VCAA letter, the veteran indicated that he had no additional 
evidence to submit.  The Board's review of the claims folder 
finds no indication that additional relevant evidence remains 
outstanding.  Therefore, the Board finds that the duty to 
assist is satisfied.  38 U.S.C.A. § 5103A.   

Finally, the Board is satisfied as to compliance with its 
instructions from the October 2001 and earlier remands.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Factual Background

The RO granted service connection for residuals of fractured 
left zygoma with deviated septum and antrostomy in a January 
1971 rating decision.  At that time, it assigned a 10 percent 
rating, which was continued in subsequent rating actions. 

The RO received the veteran's claim for an increased rating 
in March 1994.  In an associated August 1994 statement, he 
indicated that he had undergone several surgeries and had 
finally been told that no more could be done for him because 
of scar tissue.  

VA medical records dated through October 1994 revealed no 
evidence of complaint or treatment related to the service-
connected disability.  In March 1995, the veteran complained 
of increasing problems for the past two months with 
stuffiness, burning, gray nasal discharge, and increased pain 
with blowing the nose.  X-rays taken at that time showed 
normal paranasal sinuses.  Treatment consisted of saline 
irrigation and Seldene.  Continued complaints were noted 
again in September 1995 and September 1996.  September 1995 
notes indicated that Seldene was discontinued.  In September 
1996, notes stated that irrigation should continue and that 
there was no additional treatment available. 

During the September 1996 Travel Board hearing, the veteran 
related that he had undergone several surgeries for his 
disability, but they provided only limited improvement.  
Current symptoms including difficulty breathing with 
associated problems sleeping, constant headaches, dripping in 
the throat with associated soreness, and sensitivity to touch 
in the left ear.  The veteran also described left facial 
numbness that interfered with his speech.  The left 
mandibular joint was constantly sore.  Irrigating the nose, 
which had been prescribed by the VA physician, did not help.  
The headaches were the most significant symptom.  They 
occurred behind the left eye and the nose on one side of the 
face.  The veteran did not currently take any medications.  
He had previously used nasal spray.   

Pursuant to the Board's remand, the veteran underwent a VA 
examination in February 1997.  He described constant 
headaches.  The left ear ached all the time and was sensitive 
to touch.  He also had constant pain and bilateral nasal 
discharge.  Physical examination revealed deviated septum to 
the right.  The outlet of the right nares was smaller than on 
the left, though air could pass through both sides.  The 
entire zygomatic arch was tender.  Looking into the left eye 
caused pain to the ear.  There was no discharge at present.  
X-rays of the nasal bones and zygomatic arches showed no 
abnormality.  X-rays of the paranasal sinuses showed probably 
osteoid osteoma of the left frontal sinus and possible healed 
fracture of the lateral wall of the left maxillary antrum.  
The diagnosis was old fracture of the nasal bones and old 
fracture of the zygomatic arch and left maxillary antrum.  
The examiner noted that the claims folder was available for 
the examination.    

The veteran was afforded another VA examination in October 
1998.  The examiner reviewed the claims folder for the 
examination.  The veteran related complaints of chronic sinus 
problems, post-nasal drip with copious drainage, permanent 
left cheek numbness, intermittent left facial tenderness, and 
almost daily headaches.  He also had poor sleep.  He denied 
nausea, vomiting, vertigo, and no dyspnea related to nasal 
problems.  The veteran has used symptomatic treatment, nasal 
sprays, self irrigations, antihistamines, and over-the-
counter analgesics as needed since the original injury.  
Physical examination revealed palpable tenderness over the 
left maxillary sinus with minimal palpable step deformity.  
There was no facial asymmetry.  The nose was externally 
symmetrical.  Nares were patent.  The nasal septum was nearly 
midline.  The meati were symmetrical with considerable 
dryness of the mucosa.  There was no crusting, purulent 
discharge, lesions, or polyps, and no evidence of nasal 
insufficiency.  There was no speech impairment.  The examiner 
reviewed previous VA X-ray reports from 1995 and 1997.  The 
diagnosis was nasal fracture, left zygomatic arch fracture, 
and possible left maxillary sinus fracture; status post 
submucosal resection of nasal septum/septoplasty; chronic 
atrophic rhinitis/chronic post-nasal drip; mild post-
traumatic deformity of the left lateral wall of the maxillary 
sinus; and left facial numbness.  The examiner noted that the 
osteoma seen in the 1997 X-rays was not related to the zygoma 
fracture.  Paranasal sinus X-rays from this examination were 
unchanged from the February 1997 VA examination. 

In September 2002, the veteran presented for a VA 
examination.  The examiner reviewed the claims folder for the 
examination.  The veteran had episodes of sinusitis about 
twice a year.  The episodes were severe but not 
incapacitating.  He had not taken antibiotics for his sinus 
disability for many years.  Complaints included constant 
frontal headache, post-nasal discharge, occasional nasal 
discharge, left-sided nasal obstruction, and soreness and 
pain in the area of the left zygoma.  He said it was not 
numbness.  The veteran did not use oxygen, nasal sprays, or 
any medication for the sinus or nasal problems.  The examiner 
discussed findings from February 1997 and October 1998 VA X-
rays.  Inspection of the face on physical examination showed 
no significant nasal deviation.  The left nostril was 
somewhat larger than the right nostril.  There was bilateral 
airflow, with about 20 percent less airflow in the left 
nostril.  There was no excessive nasal discharge, no 
crusting, and the muscosa appeared to be within normal range 
with bleeding.  There were no other lesions.  There was 
tenderness to palpation of the nasal bridge and the left 
zygomatic arch.  The area was not red or externally deformed.  
Sensation of the facial skin was intact bilaterally.  Cranial 
nerves were intact.  There was no post-nasal drip at that 
time.  Color photographs were included with the examination 
report.  The examiner commented that the veteran's complaints 
of chronic sinusitis were related to his in-service trauma.  
There was no evidence of significant neurological impairment 
in the face.  It appeared that the nasal septum deviation had 
been corrected, per X-ray and visual observation.  There was 
localized tenderness and mild reduction in airflow in the 
left nostril as compared to the right.   

Additional VA medical records dated through September 2003 
were negative for complaints or treatment related to the 
service-connected disability.  



Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's disability is currently evaluated as 10 percent 
disabling by analogy to Diagnostic Code (Code) 6513, chronic 
maxillary sinusitis.  38 C.F.R. § 4.97.  During the pendency 
of the veteran's appeal, VA promulgated new regulations 
amending the rating criteria for respiratory disorders, 
effective October 7, 1996.  See 61 Fed. Reg. 46,720 (1996) 
(codified at 38 C.F.R. pt. 4).  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, before October 7, 1996, only the previous version 
of the rating criteria may be applied.  Thereafter, the 
version more favorable to the veteran must be applied.

The Board notes that the RO considered the amended version of 
the rating criteria in its supplemental statements of the 
case dated from May 1997.  Accordingly, the Board may 
similarly consider each version of the regulations without 
determining whether the veteran will be prejudiced thereby.  
Bernard, 4 Vet. App. at 392-94.  

The previous version of the rating criteria for sinusitis 
(Codes 6510 through 6514) provides for a 10 percent rating 
for disability from sinusitis that is moderate, with 
discharge or crusting or scabbing, and infrequent headaches.  
A 30 percent evaluation is assigned for disability that is 
severe, with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  38 C.F.R. § 4.97 (1996).  

Under the amended rating criteria for sinusitis (Codes 6510 
through 6514), a 10 percent rating is in order for sinusitis 
with one or two incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Sinusitis warrants a 30 percent 
rating when the evidence demonstrates three or more 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Notes specify that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Code 6513 (2003).

In this case, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent under either version of the rating criteria.  
38 C.F.R. § 4.3.  The veteran subjectively complains of 
constant or near-constant problems with headaches, nasal 
discharge, and post-nasal drip.  However, purulent discharge, 
crusting, post-nasal drip, or mucosal abnormality are not 
confirmed on VA examination or outpatient treatment.  
Outpatient treatment records fail to demonstrate frequent 
associated complaints or treatment.  In addition, the veteran 
denies any occurrence of incapacitating episodes of sinusitis 
or any use of antibiotics or other medications.  X-rays have 
not shown findings consistent with chronic sinusitis.  
Therefore, under either version of the rating criteria, the 
Board cannot conclude that the overall disability picture 
more closely approximates the criteria for a 30 percent 
evaluation.  38 C.F.R. § 4.7.     

The Board notes that the March 2001 Court Order vacated and 
remanded the July 2000 Board decision for consideration of 
whether a separate rating was in order for complaints of left 
facial numbness as a residual of the fractured left zygoma.  
See Esteban v. Brown, 6 Vet. App. 259 (1994) (veteran is 
entitled to separate disability ratings for different 
manifestations of the same disability when the symptomatology 
of one manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  The September 
2002 VA examination report finds no evidence of significant 
neurological impairment to the face.  In fact, at that time, 
the veteran denied facial numbness, but described it as pain 
and tenderness.  However, the record does demonstrate that 
the veteran suffered a deviated septum as a result of the in-
service injury.  Deviated septum is evaluated on the basis of 
degree of interference with breathing space.  See 38 C.F.R. § 
4.97, Code 6502 (2003); 38 C.F.R. § 4.97, Code 6502 (1996).  
Thus, it does not appear that providing a separate rating for 
the deviated septum would constitute compensating duplicative 
or overlapping symptomatology as sinusitis.  See 38 C.F.R. 
§ 4.14 (rating the same disability under various diagnoses is 
to be avoided).  However, the evidence of record demonstrates 
that the nasal septal deviation has been repaired without 
significant interference with breathing space or airflow from 
the nostrils, such that a compensable disability rating may 
not be awarded.  38 C.F.R. § 4.97, Code 6502 (2003); 
38 C.F.R. § 4.97, Code 6502 (1996).  Thus, there is no 
benefit for the veteran and therefore no reason to assign a 
separate disability rating.  
ORDER

A disability rating greater than 10 percent for residuals of 
fractured left zygoma with deviated septum and antrostomy is 
denied.  




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



